Citation Nr: 0732773	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-38 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and J.P.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 until 
September 1976.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In June 2007, the appellant testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record. 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  The veteran 
testified at the June 2007 Travel Board hearing that her 
service-connected lumbosacral strain had developed 
neurological manifestations.  (Transcript "T." at 10.)  
Indeed, the veteran testified that she had experienced 
"really bad, sharp pains" that shoot down both of her legs 
and feet.  As such, the Board would find useful a clinical 
opinion stating whether the veteran's current bilateral leg 
symptoms are directly related to, or aggravated by, his 
service-connected lumbosacral strain.  See Note 1 to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The Board also notes that the veteran was last 
examined in August 2003, prior to the regulation change 
affecting the rating schedule for general disabilities of the 
spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003) (effective Sept. 
26, 2003).  VA's General Counsel has held that when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran is 
competent to provide testimony that her disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As such, the Board finds that a VA examination should be 
accomplished prior to further appellate review.  38 U.S.C.A. 
§ 5103A (West 2002).

Additionally, it appears that there are outstanding VA 
treatment records.  Specifically, there appears to be 
outstanding treatment records from several VA facilities in 
Michigan.  At the June 2007 hearing, it was noted that the 
veteran had recently been treated at the Lansing, Ann Arbor, 
and Battle Creek VA facilities for her service-connected 
lumbosacral strain.  (Transcript at page 3.)  While VA 
treatment reports are of record from Lansing dated in 2006 
(provided through the Battle-Creek VA system), and from Ann 
Arbor dated in 2000, 2001 and 2002, the Board is not certain 
if the record is complete.  Any available outstanding VA 
treatment records may be material to the appellant's claim 
and should be secured.  In this regard, it is noted that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to locate these 
records and they should be associated with the veteran's VA 
claims folder.  

Further, as this is an appeal from an initial evaluation, the 
Board must evaluate the relevant evidence since the effective 
date of the award because it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this regard, the Board notes that service 
connection has been established for the disability at issue 
effective from October 31, 2002.  As noted above, the 
schedular criteria for rating general diseases and injuries 
of the spine have changed during the pendency of the 
veteran's appeal.  68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(effective September 26, 2003).  However, the Board notes 
that the veteran has not been furnished with the diagnostic 
criteria for lumbosacral strain, as set forth at 38 C.F.R. § 
4.71a, Diagnostic Code 5295, as in effect prior to September 
26, 2003.  The veteran should be provided notice of all 
applicable diagnostic criteria for rating her service-
connected lumbar spine disability.  As Diagnostic Code 
5295/5237 is applicable to the veteran's service-connected 
lumbar spine disability, it is necessary that the veteran be 
provided with all versions of this regulation, and that the 
RO have an opportunity to consider all versions of this 
regulation (i.e., the criteria prior to and as of September 
26, 2003 for lumbosacral strain) in rating the veteran's 
lumbar spine disability.  As such, the adjudication of the 
increased rating claim for her service-connected lumbosacral 
strain must include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1  Vet. App. 308 (1991).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA 
treatment records and progress reports 
from 2002 until the present, (other than 
those already associated with the claims 
folder), located at VA medical facilities 
in Lansing, Ann Arbor, and Battle Creek, 
Michigan.  If no records are available, 
the claims folder must indicate this 
fact.

2.  After associating with the record all 
evidence or responses obtained in 
connection with the above development, 
schedule the veteran for an orthopedic 
examination with the appropriate VA 
medical facility to determine the current 
nature and severity of the veteran's 
service-connected lumbosacral strain.  

All necessary tests should be conducted, 
to include the combined range of motion 
of the thoracolumbar spine in degrees, 
and any appropriate diagnostic studies.  
Additionally, the examiner should state 
whether there is additional functional 
limitation due to factors such as pain, 
weakness, fatigability, or 
incoordination.  38 C.F.R. §§ 4.40 and 
4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the examination report.  The examiner is 
also asked to opine whether it is at 
least as likely as not (50 percent or 
greater) that the veteran has 
neurological symptoms, to include sharp 
pains that shoot down both legs, which 
are secondary to, or aggravated by, her 
service-connected lumbosacral strain.  

The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should indicate that 
such review was performed.  All opinions 
expressed should be accompanied by a 
complete rationale.

3.  Thereafter, readjudicate the issue on 
appeal and consider all evidence.  
Consider all applicable rating criteria 
for the spine, to include as in effect 
prior to September 26, 2003.  Rate the 
veteran's lumbar spine disability by 
reference to whichever applicable 
schedular criteria are most favorable to 
her.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The supplemental statement of 
the case should include all pertinent 
diagnostic codes for rating the lumbar 
spine disability at issue, to include as 
in effect prior to September 26, 2003.  
The case should then be returned to the 
Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



